Per Curiam.
As the complaint seeks no relief against respondent and as it does not appear from the allegations as presently stated that plaintiff is entitled to any relief, it states no cause of action as against him.
The order dismissing the complaint as to respondent should, accordingly, be affirmed, with twenty dollars costs and disbursements, but with leave to appellant to Serve an amended complaint within ten days after service of order, upon payment of said costs.
Present — Martin, P. J., Townley, Glennon, Untermyer and Cohn, JJ.; Martin, P. J., and Glennon, J., dissent and vote for reversal upon the ground that there are allegations in the complaint sufficient to sustain a cause of action against the defendant Isquith.
Order affirmed, with twenty dollars costs and disbursements, with leave to the plaintiff to serve an amended complaint within ten days after service of order, upon payment of said costs.